           Case 1:17-cv-01500-AWI-SAB Document 106 Filed 03/17/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   SAM DRAKE,                                       )   Case No.: 1:17-cv-01500-AWI-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )   ORDER ADOPTING FINDINGS AND
13            v.                                      )   RECOMMENDATIONS, GRANTING IN PART
                                                          AND DENYING IN PART DEFENDANTS’
14                                                    )   EXHASUTION-RELATED MOTION FOR
     SCOTT KERNAN, et al.,
                                                      )   SUMMARY JUDGMENT
15                   Defendants.                      )
                                                      )   (ECF Nos. 88, 105)
16                                                    )

17            Plaintiff Sam Drake is appearing pro se and in forma pauperis in this civil rights action
18   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20            On February 11, 2021, the Magistrate Judge issued Findings and Recommendations
21   recommending that Defendants’ exhaustion related motion for summary judgment be granted in part
22   and denied in part. (ECF No. 105.) The Findings and Recommendations were served on the parties
23   and contained notice that objections were due within twenty-one days. No objections have been filed
24   and the time to do so has expired.
25            In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this Court
26   has conducted a de novo review of this case. Having carefully reviewed the entire file, the Court finds
27   the Findings and Recommendation to be supported by the record and proper analysis.
28   ///
                                                          1
       Case 1:17-cv-01500-AWI-SAB Document 106 Filed 03/17/21 Page 2 of 2



1                Accordingly, it is HEREBY ORDERED that:

2          1.    The Findings and Recommendations issued on February 11, 2021 (Doc. No. 105), are

3                adopted in full;

4          2.    Defendants’ exhaustion related motion for summary judgment (Doc. No. 88) is granted

5                in part and denied in part;

6          3.    This action shall proceed on Plaintiff’s claims against: Defendants Allison and Moak;

7                Plaintiff’s claim that in October 2016, Defendant Sexton directed Defendant Dr.

8                McCabe to dispute all injuries that Plaintiff reported had been caused by staff, and

9                directed custody staff not to correct the safety and enemy information in Plaintiff’s

10               prison file; Plaintiff’s Eighth Amendment food contamination claim against Defendant

11               Navarro; Plaintiff’s claim First and Eighth Amendment claims against Defendant

12               Gonzales related to his retaliatory conduct from April 6, 2015 through January 23,

13               2016; and

14         4.    All other claims against all other Defendants are dismissed, without prejudice, for

15               failure to exhaust the administrative remedies.

16
17   IT IS SO ORDERED.

18   Dated: March 17, 2021
                                               SENIOR DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28

                                                     2
